conducted a rote recitation of the factors, the record reveals that the
                victim's mother and sister testified at sentencing regarding the impact of
                the crime on the family and the district court made note of their pain,
                sorrow, and loss. The district court heard from defense counsel regarding
                appellant's criminal history and substance abuse and from the State
                regarding the facts and circumstances of the crime. We conclude that the
                record demonstrates that the district court considered all the factors set
                forth in NRS 193.165(1) and provides sufficient justification for the
                sentence imposed. Therefore, appellant failed to demonstrate plain error,
                and we
                            ORDER the judgment of conviction AFFIRMED.


                                                                  ,J.
                                        Hardesty


                 . Cttl oz_               ,
                Parraguirre


                cc: Hon. Connie J. Steinheimer, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                    2
(0) I 947A